The court is of opinion that the case should have gone to the jury.
Upon the testimony the case is similar to Pilling v.Narragansett Machine Co., 19 R.I. 666. There was testimony to show that the stones were improperly piled, and a statement of the defendant amounting to an admission that the falling of the blocks was the cause of the injury because of improper piling.
The testimony further showed that the plaintiff did not know of the improper piling of the stones, and that from the place where he entered the trench, and the depth of the place where he was at work, he could not see the pile. Hence the rule relating to obvious risks would not apply, and the plaintiff would be entitled to a warning.